Judgment reversed on the law and the facts, and judgment unanimously ordered for the plaintiff as prayed for in the complaint, without costs. The constitutionality of chapter 79 of the Laws of 1922* is admitted, as is also the reasonableness of the rule adopted by the plaintiff commissioners. Under the power delegated to the plaintiff, it had the right to exclude persons engaged in using the public highways and public property for business purposes unless such persons obtained from the commissioners a permit authorizing them to operate within the park. Nor does the allotment of routes to various carriers for hire within the park constitute a discrimination between persons of the same class. The question of through commercial traffic on public highways from and to points without the park is not before us in this case. Finding of fact No. 11 is reversed, as are also all of the conclusions of law. The plaintiff’s 6th, 7th and 8th proposed findings of fact are found, as is also the first conclusion of law. Kelly, P. J., Rich, Jaycox, Kelby and Kapper, JJ., concur. Settle order on notice.

 Amdg. Laws of 1900, chap. 170, § 5, as amd.— [Rep.